              Case 3:19-cv-00928-SMD Document 38 Filed 10/06/20 Page 1 of 1

                                     UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF ALABAMA
                                               OFFICE OF THE CLERK
                                         ONE CHURCH STREET, ROOM B‐110
                                          MONTGOMERY, ALABAMA 36104


DEBRA P. HACKETT, CLERK                                                        TELEPHONE (334) 954‐3600


                                           October 6, 2020




                                       NOTICE OF CORRECTION


  From:          Clerk’s Office

  Case Style:             Peebles v. Auburn University

  Case Number:            3:19‐cv‐00928‐SMD

  This Notice of Correction was filed in the referenced case this date to attach a corrected PDF
  document. The first 2 pages of Exhibit 4 contained typographical errors.

  The corrected PDF document is attached to this notice for your review. Reference is made to
  doc # 35‐1 filed on 10/5/2020.
